          Case 1:20-cv-01986-ELR Document 143 Filed 09/11/20 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

    THE NEW GEORGIA PROJECT,
    et al.,

          Plaintiffs,
                                                 CIVIL ACTION FILE
          v.                                     NO. 1:20-cv-01986-ELR

    BRAD RAFFENSPERGER, in his
    official capacity as the Georgia
    Secretary of State and Chair of the
    Georgia State Election Board, et al.,

          Defendants.


      COUNTY DEFENDANTS’ RESPONSE TO STATE DEFENDANTS’
                      MOTION TO STAY

         Following this Court’s ruling on the motion for preliminary injunction

[Doc. 134], State Defendants filed a Motion to Stay the Court’s order pending

appeal. [Doc. 137]. County Defendants 1 do not oppose the Motion to Stay.



                        [signature blocks on following pages]




1The names of the groups of individual parties from County Defendants’
Consolidated Brief in Opposition to Plaintiffs’ Motion for Preliminary
Injunction [Doc. 90, pp. 33-35] are incorporated by reference.

                                            1
     Case 1:20-cv-01986-ELR Document 143 Filed 09/11/20 Page 2 of 7




    Respectfully submitted this 11th day of September, 2020.

/s/ Bryan P. Tyson                      /s/ Kenneth P. Robin
Bryan P. Tyson                          Kenneth P. Robin
Georgia Bar No. 515411                  Georgia Bar No. 609798
btyson@taylorenglish.com                krobin@jarrard-davis.com
Diane Festin LaRoss                     JARRARD & DAVIS, LLP
Georgia Bar No. 430830                  222 Webb Street
dlaross@taylorenglish.com               Cumming, Georgia 30040
Bryan F. Jacoutot                       678-455-7150 (telephone)
Georgia Bar No. 668272                  678-455-7149 (facsimile)
bjacoutot@taylorenglish.com
Loree Anne Paradise                     Attorneys for the Forsyth County
Georgia Bar No. 382202                  Defendants and the Albany-
lparadise@taylorenglish.com             Dougherty Defendants
TAYLOR ENGLISH DUMA LLP
1600 Parkwood Circle, Suite 200
Atlanta, GA 30339
770.434.6868 (telephone)

Counsel for the Gwinnett County
Defendants and the Fayette County
Defendants




                                    2
      Case 1:20-cv-01986-ELR Document 143 Filed 09/11/20 Page 3 of 7




/s/ Daniel W. White                       /s/ Shelley D. Momo
Daniel W. White                           Shelley D. Momo
Georgia Bar No. 153033                    Assistant County Attorney
dwhite@hlw-law.com                        Georgia Bar No. 239608
HAYNIE, LITCHFIELD &                      Irene B. Vander Els
WHITE, PC                                 Assistant County Attorney
222 Washington St.                        Georgia Bar No. 033663
Marietta, Georgia 30064                   DEKALB COUNTY LAW
770-422-8900 (telephone)                  DEPARTMENT
770-424-8900 (facsimile)                  1300 Commerce Drive, 5th Floor
                                          Decatur, Georgia 30030
Attorney for Cobb County Defendants       Telephone: (404) 371-3011
                                          Facsimile: (404) 371-3024
                                          sdmomo@dekalbcountyga.gov
                                          ivanderels@dekalbcountyga.gov

                                          Attorneys for the DeKalb County
                                          Defendants

/s/ William J. Linkous III                /s/ Alan G. Snipes
William J. Linkous III                    James C. Clark, Jr.
Georgia Bar No. 453213                    Ga. Bar No.: 127145
wlinkous@fmglaw.com                       Alan G. Snipes
FREEMAN MATHIS & GARY LLP                 Ga. Bar No.: 665781
100 Galleria Parkway                      PAGE, SCRANTOM, SPROUSE,
Suite 1600                                TUCKER & FORD, P.C.
Atlanta, Georgia 30339-5948               1111 Bay Avenue, Third Floor
(770) 818-0000 (telephone)                Columbus, Georgia 31901
(770) 937-9960 (facsimile)                (706) 324-0251

Attorney for Rockdale County              Attorneys for Columbus-Muscogee
Defendants                                Defendants




                                      3
      Case 1:20-cv-01986-ELR Document 143 Filed 09/11/20 Page 4 of 7




/s/ William H. Noland                   /s/ Rachel N. Mack
WILLIAM H. NOLAND                       Rachel N. Mack
Georgia Bar No. 545605                  Staff Attorney
william@nolandlawfirmllc.com            Georgia Bar No. 104990
Noland Law Firm, LLC                    Wayne Brown
5400 Riverside Drive, Suite 205         General Counsel
Macon, Georgia 31210                    Georgia Bar No. 089655
(478)621-4980 telephone                 AUGUSTA LAW DEPARTMENT
(478)621-4282 facsimile                 535 Telfair Street, Building 3000
                                        Augusta, Georgia 30901
Counsel for Macon-Bibb County           Telephone: (706) 842-5550
Defendants                              Facsimile: (706) 842-556
                                        rmack@augustaga.gov
                                        wbrown@augustaga.gov

                                        Attorneys for the Richmond County
                                        Defendants
s/Kaye Woodard Burwell                  /s/ Gregory C. Sowell
Georgia Bar Number: 775060              Gregory C. Sowell
kaye.burwell@fultoncountyga.gov         Georgia Bar No. 668655
s/Cheryl Ringer                         COOK & TOLLEY, LLP
Georgia Bar Number: 557420              304 East Washington Street
cheryl.ringer@fultoncountyga.gov        Athens, Georgia 30601
s/David R. Lowman                       Phone: (706) 549-6111
Georgia Bar Number: 460298              Fax: (706) 548-0956
david.lowman@fultoncountyga.gov         Email: gregsowell@cooktolley.com

OFFICE OF THE FULTON                    Attorneys for Athens-Clarke County
COUNTY ATTORNEY                         Defendants
Office of the County Attorney
141 Pryor Street, S.W.
Suite 4038
Atlanta, Georgia 30303
Telephone: (404) 612-0246

Attorneys for the Fulton County
Defendants




                                    4
      Case 1:20-cv-01986-ELR Document 143 Filed 09/11/20 Page 5 of 7




/s/ R. Jonathan Hart                    /s/ David A. Cole
R. JONATHAN HART                        David A. Cole
State Bar No. 333692                    Georgia Bar No. 142383
/s/ Jennifer R. Davenport               Timothy M. Boughey
JENNIFER R. DAVENPORT                   Georgia Bar No. 832112
State Bar No. 330328                    FREEMAN MATHIS & GARY,
Chatham County Attorney’s Office        LLP
P. O. Box 8161                          100 Galleria Parkway
Savannah, GA 31412                      Suite 1600
T: (912) 652 7881                       Atlanta, Georgia 30339
F: (912) 652 7887                       (T) 770.818.0000
Email: rjhart@chathamcounty.org         (F) 770.937.9960
jdavenport@chathamcounty.org            (E) dcole@fmglaw.com
                                        tboughey@fmglaw.com
Attorneys for the Chatham County
Defendants                              Counsel for the Douglas County
                                        Defendants

/s/ Jack R. Hancock                     /s/ Kenneth P. Robin
Jack R. Hancock                         Kenneth P. Robin
Georgia Bar No. 322450                  Georgia Bar No. 609798
jhancock@fmglaw.com                     krobin@jarrard-davis.com
A. Ali Sabzevari                        Megan N. Martin
Georgia Bar No. 941527                  Georgia Bar No. 140851
asabzevari@fmglaw.com                   mmartin@jarrard-davis.com
Freeman Mathis & Gary, LLP              JARRARD & DAVIS, LLP
661 Forest Parkway, Suite E             222 Webb Street
Forest Park, Georgia 30297              Cumming, Georgia 30040
(404) 366-1000 (telephone)              678-455-7150 (telephone)
(404) 361-3223 (facsimile)              678-455-7149 (facsimile)

Counsel for the Clayton County          Attorneys for the Newton County
Defendants                              Defendants




                                    5
      Case 1:20-cv-01986-ELR Document 143 Filed 09/11/20 Page 6 of 7




/s/ Kenneth P. Robin
Kenneth P. Robin
Georgia Bar No. 609798
krobin@jarrard-davis.com
Patrick D. Jaugstetter
Georgia Bar No. 389680
patrickj@jarrard-davis.com
JARRARD & DAVIS, LLP
222 Webb Street
Cumming, Georgia 30040
678-455-7150 (telephone)
678-455-7149 (facsimile)

Attorneys for the Henry County
Defendants




                                    6
       Case 1:20-cv-01986-ELR Document 143 Filed 09/11/20 Page 7 of 7




                    CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing   COUNTY        DEFENDANTS’          RESPONSE        TO     STATE

DEFENDANTS’ MOTION TO STAY has been prepared in Century

Schoolbook 13, a font and type selection approved by the Court in L.R. 5.1(B).



                                    /s/ Bryan P. Tyson
                                    Bryan P. Tyson
